DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of Applicant's remarks and amendments in the response filed November 10, 2020.  Acknowledgement is made of Applicant's cancellation of Independent Claim 7 further limiting the scope of the claimed method to treating patients suffering from cerebral ischemia, Alzheimer’s disease, Parkinson’s disease and traumatic brain injury. 


Priority
This application 15/934,539 was filed March 23, 2018.

Information Disclosure Statement
No Information Disclosure Statement has been filed in the instant application.  Applicants are reminded of their duty to disclose all information known to them to be material to patentability as defined in 37 C.F.R. 1.56. 




Withdrawn Objections

Claim Rejections - 35 USC § 102  
The rejection of Claims 7 – 10 under 35 U.S.C. 102(a)(1) as being anticipated by Rahman et al. in US patent 7,399,888 B2 is rendered moot and is withdrawn in response to Applicant’s amendment limiting the scope of the claimed method to patients suffering from cerebral ischemia, Alzheimer’s disease, Parkinson’s disease and traumatic brain injury.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Sarfaraz Niazi on March 2, 2021.
The claims have been amended as follows:

7.  (Amended)   A method for activating transcription genes NeuroD1 and Neurogenin (Ngn) in cortical, hippocampal and neural progenitor cells to treat patients suffering or traumatic brain injury, by exposing a therapeutically effective amount ((E/Z)-1-(3,5,5-trimethyl-2-cylohexen-1-ylidene) ), the acid analog (E/Z)-1-(3,5,5-trimethyl-2-cylohexen-1-ylidene) acetic acid, or a salt thereof.

10. (Amended) The method of claim 8, wherein differentiation continues after removing the cells from exposure to a compound of Claim 7 .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to method for activating transcription genes NeuroD1 and Neurogenin (Ngn) in cortical, hippocampal and neural progenitor cells to treat patients suffering from cerebral ischemia, Alzheimer's disease, Parkinson's disease, or traumatic brain injury, by exposing said cells to a therapeutically effective amount of isoxylitones ((E/Z)-1-(3,5,5-trimethyl-2-cylohexen-1-ylidene) propan-2-one), the acid analog (E/Z)-1-(3,5,5-trimethyl-2-cylohexen-1-ylidene) acetic acid, or a salt thereof, is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
As discussed in the section withdrawing the applied prior art rejections under 35 U.S.C. 102(a)(1), Rahman et al. in US patent 7,399,888 is the closest prior art.  Rahman teaches a method for the treatment of epilepsy or seizures comprising administration of an effective amount of isoxylitones to humans and animals in need thereof.  Rahman discloses isoxylitones may alternatively be used to treat cerebral 
 The specification discloses FIG.3 proliferation (neurogenesis) of cortical and hippocampal cells following treatment with isoxylitones.  The specification discloses that administration of isoxylitones increases Neurogenin expression in cortical and hippocampal cells (FIG. 18 and 19).  The prior art discloses that impaired neurogenesis is involved in the etiology of Alzheimer’s disease and that NeuroD1 is a critical regulator of adult neurogenesis and may serve as a potential therapeutic target in regenerative medicine and in the prevention of age-related cognitive decline (see Demars et al. in Journal of Neuroscience Research 88:2103 – 2117 (2010) and Gao et al. in Nat Neurosci. 12(9): 1090–1092 (2009)).  The prior art discloses that L‐dopa may have a role in neurogenesis in Parkinson’s disease (PD) and could offer an explanation for the putative neuroprotective effects of L‐dopa (see O’Sullivan et al. in Movement Disorders, 26(1), 45 – 50 (2011))
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 7 – 10 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628